Case 1:21-cr-00041-JL Document 25 Filed 03/16/21 Page 1 of 1

United States District Court
District of New Hampshire

 

United States of America

Vv. Case No. 21-cr-41-03-JL
Renee Spinella

CONSENT TO VIDEO/TELEPHONIC CONFERENCE
AND WAIVER OF RIGHT TO APPEAR IN PERSON

With the consent of the defendant, the court is authorized to conduct certain criminal proceedings by
video/telephonic conference. See Standing Order 20-25 (July 24, 2020); Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, §15002(b), 134 Stat. 281, 528-29 (2020).

I understand that the U.S, Constitution, the Federal Rules of Criminal Procedure, and/or one or more federal
statutes may give me the right to have all the proceedings listed below take place in person in open court.
After consultation with my attorney, I knowingly and voluntarily consent to the proceeding(s) checked below

taking place by video/telephonic conference and I knowingly and voluntarily waive my right to be present, in
person, in open court as to the proceeding(s) checked below,

Check each that applies:

Initial Appearance (Fed. R. Crim. P. 5)

Preliminary Hearing (Fed. R. Crim. P. 5.1)

Arraignment (Fed. R. Crim. P. 10)

Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. § 3142)
Pretrial Release Bail Revocation Proceedings (18 U.S.C. § 3148)
Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))

Appearances under Fed, R. Crim. P. 40

IOI DRI EI

Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)

[ | Other:

 

 

 

 

 

Date: Renee Spinella, by counsel with permission
3/16/21 Defendant

Date: Kirsten B. Wilson
3/16/21 Counsel for Defendant

APPROVED. . GC, ~< Gt.
Date: 3 ate (2 i Magistrate Judgd LS)

U.S. District Judge
